BIDS — ROAD MATERIAL Where a board of county commissioners has complied with the provisions of 69 O.S. 633 [69-633] (1975), by advertising for bids on purchases of crushed rock, gravel, sand, cement, hot mix hot laid asphaltic concrete, steel or other materials commonly bought in bulk, and has received and accepted the best responsible bids on purchases in excess of Fifteen Hundred Dollars ($1,500.00), the board may continue to purchase at the same best responsible bid for a period of six months, or not beyond their term of office, on such bid in such amount as may be needed from time to time without further advertising for additional purchases in excess of Fifteen Hundred Dollars ($1,500.00).  The Attorney General has considered your request for an opinion wherein you ask, in substance, the following question: Where a board of county commissioners has complied with the provisions of 69 O.S. 633 [69-633] (1975), in relation to entering purchases in their journal and duly advertising for bids on purchases of road materials mentioned in Senate Bill 417, First Session of the Thirty-fifth Oklahoma Legislature, and has received and accepted the best responsible bids on purchases in excess of Fifteen Hundred Dollars ($1,500.00), may said board continue to purchase at the same best responsible bid for a period of six months or not beyond their term of office on such bid in such amount as may be needed from time to time without further advertising for additional purchases in excess of Fifteen Hundred Dollars ($1,500.00)? Your question refers to Senate Bill 417, First Session of the Thirty-fifth Oklahoma Legislature, which act is now codified as 69 O.S. 633 [69-633] (1975).  Section 633, as amended, now provides in pertinent part as follows: "(c) After the board determines to reject bids and thereafter to purchase materials and to construct, reconstruct, or repair by day labor, and/or on a force account basis and also, where there is necessity for its use on county highways or any part of the county highway system, or for stockpile or warehouse to be used as needed for day-to-day maintenance, and where it can be bought to an advantage, the board shall have authority to purchase, without advertisement, crushed rock, gravel, sand, cement, hot mix hot laid asphaltic concrete, steel or other materials for such county highway or highway system commonly bought in bulk, provided the total cost of any one such item or any one class of material involved in any one purchase is less than Fifteen Hundred Dollars ($1,500.00). The board may purchase hot mix hot laid asphaltic concrete laid in place, in which event the per unit price shall include the cost of the equipment and personnel necessary to properly distribute the product. The board shall, for the purposes stated in this paragraph, advertise for bids on any such bulk item to be purchased where the amount involved will exceed Fifteen Hundred Dollars ($1,500.00), by insertion of a notice one time in a newspaper of general circulation in the county and the forwarding of proposals to suppliers o f such materials or supplies by direct mail. On the date named in such published notice and direct mailing, the board shall consider bids on specified class, grade, sizes and any other designated specifications, named and stated in such notice, which may specify unit rates at which delivery thereof may be had 'when and as needed' within but not beyond the current six-month period nor beyond the term of office of such board; and, thereafter, having entered all such bids in its journal and indicated the best responsible bid in such journal, purchases may be made, as needed, in accordance with the best responsible bid so entered, without further bids or advertising for said time period above set forth, in any amount; and all requisitions to such best responsible bidder within such period for material of kind, class and character named in the journal as awarded to him shall be deemed to be within the authority granted by this section." Your question involves interpretation of paragraph (c) of the above statute. The Attorney General, in Opinion No. 69-231, found that under the provisions of Section 633, a board of county commissioners could not purchase gravel, sand, crushed rock, asphalt, lumber, steel or other road materials ordinarily bought in bulk where the cost of any one such item or class of materials exceeds Fifteen Hundred Dollars ($1,500.00), without first advertising for competitive bids. Section 633 as construed in Attorney General Opinion No. 69-231, was amended by Senate Bill 417 of the First Session of the Thirty-fifth Legislature. Where a statute is clear and unambiguous, the Oklahoma Supreme Court in State ex rel. Ogden v. Hunt, 286 P.2d 1088,1091 (1955), held: "All courts recognize that if the wording of a provision of a statute or constitution is plain, clear and unambiguous, its evident meaning must be accepted and there is no reason or justification for the use of interpretative devices to fabricate a different meaning." The amendment specifically provides that the board of county commissioners, after having entered all bids in its journal and indicated the best responsible bids in the journal, could make purchases as needed in accordance with the best responsible bid so entered, "without further bids or advertising for said time period above set forth", in any amount. It is clear from the language of this amendment that the Legislature intended for a board of county commissioners to take bids on crushed rock, gravel, sand, cement, hot mix hot laid asphaltic concrete, steel or other materials commonly bought in bulk, and to enter the best responsible bids in its journal. The board could, thereafter, within the current six month period but not beyond the term of office of such board, make purchases of such materials as needed without further bids or advertising for such period of time. This being the case, Attorney General's Opinion No. 69-231 will no longer apply.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. Where a board of county commissioners has complied with the provisions of 69 O.S. 633 [69-633] (1975), by advertising for bids on purchases of crushed rock, gravel, sand, cement, hot mix hot laid asphaltic concrete, steel or other materials commonly bought in bulk, and has received and accepted the best responsible bids on purchases in excess of Fifteen Hundred Dollars ($1,500.00), the board may continue to purchase at the same best responsible bid for a period of six months, or not beyond their term of office, on such bid in such amount as may be needed from time to time without further advertising for additional purchases in excess of Fifteen Hundred Dollars ($1,500.00).  (Marvin C. Emerson)